Title: To George Washington from Joshua Benson, 2 January 1782
From: Benson, Joshua
To: Washington, George


                  
                     Sir
                     Head of Elk January 2d 1782.
                  
                  I am to inform your Excellency that in the evening of the 21st of Decr last a number of sailors went to a house in this place where a fatigue party of four or five soldiers was billeted and had been there but a short time before a quarrel arose between them and the soldiers: One of the soldiers informed an officer, Lt Wales, who was left at this post with me, that they had been ill used by a number of men, who came to their quarters.  The Officer immediately went to the house and upon enquiry judged that the soldier’s complaint was just, ordered the sailors, whom he found yet there, away from the soldiers quarters, they at first refused to oblige him, the officer then ordered the soldiers to turn them out of their quarters, whereupon the sailors withdrew without further difficulty.  The sailors, as soon as they were out of the house, stopped and had some conversation among themselves, part of which was that as they were so few in number they could do nothing then; but would see one another in the morning: Morning being come the sailors returned with clubs in their hands, entered the house, ran up the stairs and in a violent manner demanded the door of the chamber in which the woman of the house lived to be opened, the door was opened, they then asked for something to drink which being refused, one of them broke a chair to pieces and tore up part of the floar, One of the soldiers then went up and begged him not to tear their quarters down about their heads, the sailor damned him and without further ceremony knocked him down with a piece of the floar he had in his hand and repeated his blows more than once after the soldier was down.  The sailors then went down stairs and fell on the other soldiers who remained below, took one of their muskets and broke it over a soldiers head, knocking him down; another of the soldiers (a negroe man of the Rhoad Island Regt) seeing this done and the sailors still continuing their riotous behavior, took up his piece and discharged it at a sailor (Mr Cunningham) who was then endeavoring more mischief with a gun & bayonet, shot him through the uper part of his thigh of which wound he died in about the space of an hour.  The Negroe man immediately ran to my quarters and informed me that there was a disturbance at their quarters.  I went directly to the house, found what had been done and confined the soldiers who shot the sailor.
                  The inhabitants being uneasy at the death of the man sent for a Coroner who summoned a jury which sat upon the dead body and gave their verdict that he died of the wound inflicted by the Negroe Man—The depositions of the women who lived in the house and several of the soldiers and sailors who were present were taken by a justice of the peace, which I have not in my possession; but are according to the best of my remembrance perfectly agreeable to what I have wrote your Excellency.  There has been no demand made by the civil authority of the soldier yet, they agreed to let the Man continue under my guard, I being responsible for him, untill I could obtain your Excellency’s opinion on the matter.
                  I beg to have your Excellency’s orders respecting the prisoner as soon as conveniency will admit of it.  I am with due respect and Esteem your Excellency’s most obedient & humble Servant
                  
                     Joshua Benson Capt.
                     5th Mass. Regt
                     
                  
               